%AO 245D (Rev. l l/lt’)) .ludgment in a Criminal Case for Revocations/Modif'ications

UNITED STATES DISTRICT CoURT
NORTHERN DISTRICT OF IOWA

 

 

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
V.
CHAD MICHAEL PANZI ease Number: CR 17-4055_1-LTS
m Revocation of Pi'obation USM Number: 03235'029
- Revocation of Supervised Release John P Greer
ij Modification of Supervision Conditions D€f€n<iam`$ Alf<>m@y
THE DEFENDANT:
- admitted guilt to violation(s) as listed below . of the term of supervision
l:l was found in violation of alter denial ofguilt.

 

The defendant is adjudicated guilty of these violations:

Violation Number Nature of Violation Violation Ended

l Failure to Comply with RRC Rules February 7, 2019
2 Failure to Comply with Substance Abuse Testing February 8, 2019
3 Use of a Controlled Substance February 8, 2019
The defendant is sentenced as provided in pages 2 through 3 of thisjudgment. The sentence is imposed pursuant to the

Sentencing Ref`orm Actof1984.

l:l The defendant was not found in violation of and is discharged as to such violation(s).
l:l The Court did not make a finding regarding violation(s)

 

 

lt is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change ofname, residence, or
mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. lf ordered to pay
restitution, the defendant must notify the court and United States Attorney of material changes in economic circumstances

Leonard T. Strand
Cl\ief United States District Court Judge : ;
Name and Title of Judge Signature oi`FuEige

 

 

!

February 19, 2019 ’?L j \ tr ll "i
Date of lmposition of .ludgment Date §

%AO 245D (Rev. l l/16) ludgment in a Criminal Case for Revocations/Modifications

Judgment-Page 2 of

DEFENDANT: CHAD MICHAEL PANZI
CASE NUMBER: CR l7~4055-1~LTS

l'_'l

E]I

PROBATI()N

'l`he defendant’s supervision is continued with the addition of special condition number(s):

IMPRISONMENT

.No imprisonment is ordered as part of this modification

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of`: 13 months.

The court makes the following recommendations to the Federal Bureau of Prisons:

lt is recommended that the defendant be designated to the Bureau of Prisons facility located at FCI
Sandstone, commensurate with the defendant's security and custody classification needs.

The defendant is remanded to the custody of the United States Marshal.

'l`he defendant must surrender to the United States l\/iarshal for this district:

[:l at m a.m. m p.m. on

[] as notified by the united states Marshal.

 

The defendant must surrender for service of sentence at the institution designated by the Federal Bureau of Prisons:

[:] before 2 p.m. on

 

l:] as notified by the United States Marshal.

m as notified by the United States Probation or Pretrial Services Office.

RETURN

l have executed this judgment as follows:

ai

Defendant delivered on tO

 

 

with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL_

By

 

DEPUTY UNITED STATES MARSHAL

RAO 245D (`Rev. l l/l6) Judgment in a Criminal Case for Revocations/Modifications

 

DEFENDANT: CHAD MICHAEL PANZI
CASE NUl\/IBER: CR 17-4055-1-LTS

SUPERVISED RELEASE

- Upon release from imprisonment, No Term of Supewised Release is reimposed.

Judgment_Page

__3__._

of

 

